Citation Nr: 1208141	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an increased evaluation for bronchial asthma, currently rated 60 percent disabling.

2.  Entitlement to 38 U.S.C. § 1151 compensation for a ruptured appendix, abdominal hernia, scars, and abdominal deformity. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and December 2008 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which respectively addressed the Veteran's claim for an increased rating for bronchial asthma (currently rated 60 percent disabling) and denied his claim for VA compensation under 38 U.S.C. § 1151 for a ruptured appendix, abdominal hernia, scars, and abdominal deformity. 

At a June 2009 RO hearing, the Veteran presented oral testimony in support of his claim before a Decision Review Officer (DRO).  Pursuant to the Veteran's request, in March 2011, the Board remanded the case to the RO in order to schedule him for a Board hearing before a traveling Veterans Law Judge sitting at the RO.  The requested hearing was conducted before the undersigned Veterans Law Judge in August 2011.  The case was thereafter returned to the Board in January 2012 for appellate adjudication.  The Board notes that transcripts of both the June 2009 DRO hearing and the August 2011 Board hearing have been obtained and associated with the Veteran's claims file for review and consideration.  

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

With respect to the claim for a rating increased above 60 percent for bronchial asthma, the Board notes that the Veteran reported receiving his treatment for his service-connected chronic respiratory disability exclusively from VA sources.  At his August 2011 Board hearing, he reported that he was last treated for asthma at the VA Medical Center in Bay Pines, Florida, in March 2011.  (He also reports receiving treatment at the VA medical facility in Castle Point, Florida.)  A review of the evidence associated with the Veteran's claims file (including unprinted VA medical records digitally stored on several CD-ROM discs) shows that the VA records of treatment are current for the appeal only up to 2010.  Therefore, a remand is warranted so that these relevant records may be obtained and associated with the claims file.  [See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Moore v. Derwinski, 2 Vet. App. 375, 376 (1992): VA's statutory duty to assist a claimant in developing facts pertinent to his/her claim encompasses searching for records in possession of VA, particularly when the claimant has made VA aware of their existence and relevance to the claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992): The duty to assist continues while the claim is pending before the Board as there is a continuing obligation on VA to assist the Veteran in developing the facts of his/her claim throughout the entire administrative adjudication.]

The Board further observes that there are no records pertinent to the Veteran's asthma treatment for 2005 associated with the claims file, either in printed form or in digital CD-ROM format.  As the Veteran filed this present claim for a rating increase for bronchial asthma in June 2006, the relevant time period encompassed by the claim for a rating increase is from June 2005.  (See 38 C.F.R. § 3.400(o)(2) (2011.))  Therefore, to ensure thoroughness of development, the RO should obtain all VA records relevant to the Veteran's treatment for 2005.

Evidence pertinent to the bronchial asthma increased rating claim currently associated with the Veteran's claims file includes VA outpatient treatment records and the reports of VA examinations conducted in August 2006, April 2008, and June 2009.  The Board observes that the examiners who conducted the August 2006 and June 2009 examinations did not have the Veteran's claims file available to them for review.  As the pertinent rating criteria for bronchial asthma in 38 C.F.R. § 4.97, Diagnostic Code 6602, contemplate whether or not the asthma requires use of corticosteroids or immuno-suppressive medication, as well as the frequency of asthma attacks per week and whether or not the asthma attacks involve respiratory failure, the Board finds that any objective opinions, clinical findings, and conclusions presented by the examiners with regard to these elements are flawed and inadequate for rating purposes without consideration of the Veteran's relevant clinical history as contained in his claims file.  [See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007): An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.]  Thus, a remand for an addendum opinion to the June 2009 examination is warranted, in which the opining examiner should review the Veteran's claims file and then provide an addendum addressing the aforementioned criteria, based on his/her review of the Veteran's pertinent history. 

The Board further notes that the April 2008 examination report states that reliable pulmonary function tests results could not be obtained at the time as the Veteran could not produce acceptable and reproducible spirometry and DLCO data because he was reportedly unable to perform lung volume tests as instructed due to questionable efforts on his part.  While the April 2008 report seemingly reflects willful non-cooperation on part of the claimant, the Board notes that during a subsequent medical examination authorized by the Social Security Administration (SSA) in February 2009, pursuant to the Veteran's claim for SSA disability benefits, the SSA medical examiner remarked in his report that he was unable to conduct a spirometry test as he was unconvinced that the Veteran was able to perform a valid test secondary to abdominal pain associated with his residuals of abdominal surgery for hernia repair in 2006, with subsequent additional surgeries for hernia repair in 2007 - 2008.  Although it subsequently appears that a spirometry test was successfully administered on VA examination in June 2009, the Board cannot accept the validity of these findings without at least an addendum opinion addressing the contributory effects or impact, if any, that the Veteran's impaired viscera, abdominal wall, and muscles, and his surgical scars have on his ability to perform the spirometry examination.  

If the examiner determines that an adequate addendum opinion with respect to the above issues cannot be presented without conducting another clinical examination, then the Veteran should be provided with a new VA respiratory examination to address the current severity of his service-connected bronchial asthma in the context of his clinical history. 

With respect to the Veteran's claim for 38 U.S.C. § 1151 compensation for a ruptured appendix, abdominal hernia, scars, and abdominal deformity, the Veteran's primary assertion is that he had prodromal, if not actually active, symptoms of appendicitis dating back as early as 2002, and that VA was at fault for not recognizing these symptoms as appendicitis and timely treating him for it.  He contends that but for a timely detection, diagnosis, and treatment of appendicitis in its early stages during VA treatment in 2002 and/or in 2005, his appendix would not have progressively worsened and ruptured in June 2006, causing internal infection that necessitated abdominal surgery to remove the appendix and repair an abdominal hernia, as well as several subsequent abdominal surgeries to re-address the prior hernia as well as treat the internal infection from the ruptured appendix and associated damage to his viscera and abdominal wall and cavity.  According to the Veteran's contentions, he first reported complaints of abdominal pain while receiving treatment at the VA medical facility in Hudson Valley, New York, in 2002, which were not then recognized as appendicitis.  He states that he has a congenital defect - which he called "malrotation" - in which his internal organs are not in their normal anatomical locations, and that because of this, his reported abdominal pain was not recognized as being related to his appendix.  However, he believes that the treating physicians in 2002 should have been alerted that something was physically amiss with his internal organ arrangement because the "Olympus scope" used during a colonoscopy at the time was unable to be manipulated beyond the juncture of his transverse colon to view his ascending colon and cecum (where his appendix was located).  There is also a June 2006 abdominal CT scan report, in which the examiner notes "It is difficult to demonstrate the exact location of the [Veteran's] cecum."  The Veteran feels that had his treating physicians applied due diligence, they would have noticed his internal "malrotation" and then been able to detect the location of his appendix and determine that it was the source of his abdominal symptoms.  

The Veteran reported being treated again for abdominal pain complaints in June 2005 at the VA medical facilities in Castle Point and Bay Pines, Florida.  In both instances, his symptoms were not diagnosed as appendicitis.  As previously stated, in June 2006 he reported to VA for treatment of abdominal pain, which following exploratory laparotomy was diagnosed as appendicitis and a ruptured appendix, leading to an appendectomy, hernia repair, and subsequent follow-up surgeries with associated residuals.

The claims file includes a November 2008 physician's opinion addressing the Veteran's § 1151 claim, which in pertinent part determined that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in administering the care provided in June 2005, one year later in June 2006, and in the subsequent related follow-up treatment provided thereafter.  The Board finds that this opinion is incomplete as it did not also discuss whether or not any of the aforementioned § 1151 elements were associated with the care administered to the Veteran in 2002 for his abdominal pain complaints at the VA medical facility in Hudson Valley, New York.  Furthermore, although the November 2008 physician made express references to VA treatment received by the Veteran in June 2005, the Board's review of the Veteran's claims file shows that these extremely relevant records - which are constructively in VA's possession - are not presently associated with the evidence, either in printed hardcopy form, or in the form of digital data stored in the CD-ROM discs attached to the file.  Therefore, a remand to the RO, via the AMC, is warranted so that the appropriate development may be undertaken to correct these evidentiary deficits. 

As a courtesy to the adjudicators who will be reviewing this claim, while the case is on remand status, the RO is respectfully requested to print and collate hardcopies of all the medical records and documents from VA and SSA that are currently only in the form of digital data recorded on several CD-ROM discs associated with the Veteran's claims file.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following development:


1.  The RO/AMC should obtain all relevant VA medical records relating to the Veteran's treatment for bronchial asthma that are not currently associated with the claims file.  These records should include, but are not limited to, those dated after 2010 (i.e., those dated following the most recent entry in the CD-ROM disc contained in the claims file), including his reported treatment at the Bay Pines, Florida, VA Medical Center in March 2011.

If the aforementioned records, or any other evidence deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why it could not be obtained.  

2.  The RO/AMC should obtain all records relating to the Veteran's treatment at VA for complaints of bronchial asthma and abdominal pain in 2005; these must include the reports of his treatment for abdominal pain in June 2005.

If the aforementioned records, or any other evidence deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why it could not be obtained.  

3.  The RO should print hardcopies of all the medical records and documents from VA and SSA that are recorded on the CD-ROM discs presently associated with the Veteran's claims file.  The printed copies should then be collated into a reviewable form and made a part of the evidence.


4.  After the above development has been completed, the examiner who conducted the June 2009 VA respiratory examination (or, in the event of his unavailability, an appropriate specialist) should be asked to review the Veteran's pertinent clinical history contained in his claims file and then provide an addendum opinion that addresses the following questions:

(a.)  Does the Veteran experience more than one asthma attack per week with episodes of respiratory failure?

(b.)  Does the Veteran require daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications?

(c.)  What are the contributory effects or impact, if any, that the Veteran's impaired viscera, abdominal wall, and muscles, and his surgical scars have on his ability to perform a clinically valid spirometry examination?

(d.)  Are the pulmonary function test scores obtained on VA examination in June 2009 valid in view of the SSA examiner's opinion in February 2009 that the Veteran was unable to perform a valid spirometry test secondary to abdominal pain associated with his residuals of multiple prior abdominal surgeries?  

A complete rationale must be provided for any opinion provided.

If the examiner determines that the requested addendum opinions with respect to the above questions cannot be presented without conducting another clinical examination, the Veteran should be provided with a new VA respiratory examination to address the current severity of his service-connected bronchial asthma in the context of a review of his pertinent clinical history.

5.  The physician who provided the November 2008 opinion addressing the Veteran's § 1151 claim (or, in the event of his unavailability, an appropriate specialist) should be asked to review the Veteran's claims file, with particular attention paid to the records relating to the Veteran's treatment for abdominal pain in 2002 at the VA medical facility in Hudson Valley, New York, and the Veteran's assertion that he has a congenital condition called "malrotation" that is manifested by his internal organs being in abnormal locations, and then present an addendum opinion addressing the following questions:

(a.)  Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the absence of a finding of a clinical diagnosis of appendicitis or a medical condition relating to the Veteran's appendix while he was undergoing VA treatment in 2002 for abdominal pain represented carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on part of the treating physicians involved for failure to timely detect, diagnosis, and treat the diseased appendix? 

(b.)  Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when it treated the Veteran for abdominal pain complaints in 2002?

(c.)  Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the absence of a finding of a clinical diagnosis of appendicitis or a medical condition relating to the Veteran's appendix while he was undergoing VA treatment in June 2005 for abdominal pain represented carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on part of the treating physicians involved for failure to timely detect, diagnosis, and treat the diseased appendix? 

(d.)  Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when it treated the Veteran for abdominal pain complaints in June 2005?

A complete rationale must be provided for any opinion provided.

6.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  Then, the pending claims of entitlement to an increased evaluation above 60 percent for bronchial asthma, and compensation under 38 U.S.C. § 1151 for a ruptured appendix, abdominal hernia, scars, and abdominal deformity should be readjudicated.  If the maximum benefit sought on appeal remains denied with respect to any issue on appeal, the Veteran and his representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

